DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 07/27/2022. Claims 1-20 are presently pending and are presented for examination. Claims 1-5, 7-10, 12, and 16-20 have been amended. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
Reply to Remarks
Applicant’s Amendments, see page 1 of Applicant’s Remarks, filed 07/27/2022, with respect to the objections of claims 1 and 2 have been fully considered and are persuasive. Therefore, the objection has been removed. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 11, 12, and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Chikuma et al., US-20120247888-A1, and in view of Anderson et al., US-20180162186-A1, hereinafter referred to as Chikuma and Anderson. 
As per claim 1
Chikuma discloses [a]n active shock absorbing system for an off road vehicle, comprising: an electronic control unit receiving X-, Y- and Z- signals from the accelerometer sensor, a front left active shock absorber, a front right active shock absorber, a rear left active shock absorber and a rear right active shock absorber all as part of the suspension of the off road vehicle (the shock absorbers 6 of the left and right front wheel suspensions 4, and the shock absorbers 9 of the left and right rear wheel suspensions 7 each are constituted by the damping force adjustable hydraulic shock absorber provided with the frequency response unit 24, and the controller 37, which controls drive of the actuator 20 of the damping force variable mechanism 17, is configured to variably adjust the damping force of the damping force variable mechanism 17 (the shutter 18) between the soft side and the hard side according to a vertical vibration when the vehicle body 1 vertically vibrates at a low frequency, and not adjust the damping force when the vehicle body vibrates at a higher frequency than the above-described low frequency. – Chikuma Fig 1 + ¶77); wherein the [3-axis accelerometer sensor] is adapted to be fixed relative to a portion of a frame of the off road vehicle (In this case, the G sensor 31 is mounted on the vehicle body 1 at a position near the upper end side (the rod protrusion end side) of the shock absorber 6 at each of the front wheels 2, and is also mounted on the vehicle body 1 at a middle position between the left and right rear wheels 3. – Chikuma ¶52), wherein the electronic control unit analyzes a recent history of Y- signals to determine a vehicle frame vibration frequency, wherein the analyzed recent history of Y- signals, to determine vehicle frame vibration frequency, the electronic control unit outputting signals to control the damping coefficient of each of the active shock absorbers in a way which varies both, from the accelerometer sensor and based on the determined vehicle frame vibration frequency (FIG. 5 illustrates characteristic lines indicating the characteristic of the sprung acceleration with respect to the vibration frequency when the vehicle is running, The G sensor 31 detects an acceleration of a vertical vibration at the vehicle body 1, which corresponds to the sprung side., The control amount calculation unit 63 calculates control signals for adjusting the damping forces of the shock absorbers 6 of the left and right front wheels 2 and the shock absorbers 9 of the left and right rear wheels 3 to output them to the actuators 20 of the respective shock absorbers 6 (9) as instruction values, in order to control a posture change of the vehicle body 1 (i.e., for example, a roll movement, a pitch movement, and a heave movement), controller 61 can perform control processing while relegating a response to a high-frequency input to the frequency response unit 24 of each of the shock absorbers 6 and 9, and thereby can provide substantially similar effects to those of the above-described first embodiment. Especially, the second embodiment can control a posture change (for example, a roll movement, a pitch movement, and a heave movement), which are low-frequency movements of the vehicle, to stabilize the posture of the vehicle body 1. - Chikuma ¶15, ¶52 ¶94, & ¶95).
Chikuma does not explicitly disclose at least one 3-axis accelerometer sensor; wherein the 3-axis accelerometer sensor, includes at least includes at least 0.5 seconds and no more than 10 seconds of data, based on magnitude of the X-, Y- and Z- signals.
However, Anderson teaches at least one 3-axis accelerometer sensor; wherein the 3-axis accelerometer sensor (three axes accelerometers, gyroscopes, a vehicle velocimeter, IMUs, or any other type of sensor. – Anderson ¶144), includes at least includes at least 0.5 seconds and no more than 10 seconds of data (For example, in the figure, a vehicle 130 is travelling along a road surface 131 that has peaks at 133 a and 133 b that are a distance L apart. If the vehicle 30 is travelling at a speed of 40 miles/hour and the distance L is 147 feet, the vehicle will travel from peak 32 a to peak 32 b in 2.5 seconds. If such peaks reoccur along the surface at a regular interval of L feet and the vehicle maintains a speed of 40 miles/hour, a vertical acceleration will be imparted to the vehicle at a frequency of approximately 0.4 Hz. This frequency is typically recognized as being within a frequency band that can cause motion sickness., While any appropriate time duration and magnitude may be used in the above embodiment, in one embodiment, an anticipatory roll and/or pitch of the vehicle may be between or equal to about 1 to 3 degrees which may be in the direction of an anticipated turn, i.e. positive roll. Further, the anticipatory notice may be given between or equal to about 1 to 3 seconds before the expected event. – Anderson Fig 4 + ¶102 & ¶191), based on magnitude of the X-, Y- and Z- signals (three axes accelerometers, gyroscopes, a vehicle velocimeter, IMUs, or any other type of sensor. – Anderson ¶144).
Chikuma discloses a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode. Anderson teaches a vehicle suspension control system that measures chassis vibration using 3-axis accelerometers to adjust the shock absorbers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chikuma, a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode with a vehicle suspension control system that measures chassis vibration using 3-axis accelerometers to adjust the shock absorbers, as taught by Anderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 8
Chikuma does not explicitly disclose using either only one 3-axis accelerometer sensor or only two 3 axis accelerometer sensors to determine vehicle frame vibration frequency, and wherein all accelerometer sensors providing data used in determining vehicle frame vibration frequency are 3-axis accelerometer sensors.
However, Anderson teaches using either only one 3-axis accelerometer sensor or only two 3 axis accelerometer sensors to determine vehicle frame vibration frequency, and wherein all accelerometer sensors providing data used in determining vehicle frame vibration frequency are 3-axis accelerometer sensors (a method of reducing motion within a vehicle includes: operating a first suspension system associated with a first portion of the vehicle first portion of the vehicle to reduce motion of the first portion of the vehicle in at least a first range of frequencies, three axes accelerometers, gyroscopes, a vehicle velocimeter, IMUs, or any other type of sensor. – Anderson ¶7 and ¶144).
Chikuma discloses a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode. Anderson teaches a vehicle suspension control system that measures chassis vibration using 3-axis accelerometers to adjust the shock absorbers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chikuma, a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode with a vehicle suspension control system that measures chassis vibration using 3-axis accelerometers to adjust the shock absorbers, as taught by Anderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 10
Chikuma further discloses further comprising a driver select damping mode switch providing a mode signal to the electronic control unit, the electronic control unit adjusting the output signals to control the damping coefficient of each of the active shock absorbers in part based upon the mode signal, and wherein an electronic control unit assessment algorithm looks at the time periods between consecutive Y-peaks of acceleration to determine vehicle frame vibration frequency (FIG. 5 illustrates characteristic lines indicating the characteristic of the sprung acceleration with respect to the vibration frequency when the vehicle is running, The G sensor 31 detects an acceleration of a vertical vibration at the vehicle body 1, which corresponds to the sprung side., Another information unit 65 connected to the input side of the controller 61 is, for example, a mode switch (for example, a selection switch of a sports mode and a normal mode, The control amount calculation unit 63 calculates control signals for adjusting the damping forces of the shock absorbers 6 of the left and right front wheels 2 and the shock absorbers 9 of the left and right rear wheels 3 to output them to the actuators 20 of the respective shock absorbers 6 (9) as instruction values, in order to control a posture change of the vehicle body 1 (i.e., for example, a roll movement, a pitch movement, and a heave movement), controller 61 can perform control processing while relegating a response to a high-frequency input to the frequency response unit 24 of each of the shock absorbers 6 and 9, and thereby can provide substantially similar effects to those of the above-described first embodiment. Especially, the second embodiment can control a posture change (for example, a roll movement, a pitch movement, and a heave movement), which are low-frequency movements of the vehicle, to stabilize the posture of the vehicle body 1. - Chikuma ¶15, ¶52, ¶92, ¶94, & ¶95).
As per claim 11
Chikuma further discloses wherein the electronic control unit determines a steady state and outputs a steady state output signal to each of the active shock absorbers based upon the mode signal, and wherein the electronic control unit returns the damping coefficient of each of the active shock absorbers to a steady state value upon determining a completion of any of an acceleration event, a deceleration event, a cornering event, or a jumping event (FIG. 5 illustrates characteristic lines indicating the characteristic of the sprung acceleration with respect to the vibration frequency when the vehicle is running, The G sensor 31 detects an acceleration of a vertical vibration at the vehicle body 1, which corresponds to the sprung side., Another information unit 65 connected to the input side of the controller 61 is, for example, a mode switch (for example, a selection switch of a sports mode and a normal mode)., The control amount calculation unit 63 calculates control signals for adjusting the damping forces of the shock absorbers 6 of the left and right front wheels 2 and the shock absorbers 9 of the left and right rear wheels 3 to output them to the actuators 20 of the respective shock absorbers 6 (9) as instruction values, in order to control a posture change of the vehicle body 1 (i.e., for example, a roll movement, a pitch movement, and a heave movement), controller 61 can perform control processing while relegating a response to a high-frequency input to the frequency response unit 24 of each of the shock absorbers 6 and 9, and thereby can provide substantially similar effects to those of the above-described first embodiment. Especially, the second embodiment can control a posture change (for example, a roll movement, a pitch movement, and a heave movement), which are low-frequency movements of the vehicle, to stabilize the posture of the vehicle body 1., Then, when the input vibration frequency is higher than a predetermined high frequency, the instruction value of the target damping force (for example, an electric current value) is controlled to zero, so as to stop the damping force adjustment according to a movement (vertical vibration) of the vehicle. - Chikuma ¶15, ¶52, ¶92, ¶94, ¶95, & ¶101).
As per claim 12
Chikuma discloses [a]n off road vehicle having an active shock absorbing system, comprising: either only one accelerometer sensor or only two accelerometer sensors; from the one or two accelerometer sensors, a front left active shock absorber, a front right active shock absorber, a rear left active shock absorber and a rear right active shock absorber; wherein the electronic control unit outputs signals to control the damping coefficient of each of the active shock absorbers in a way which varies, from the one or two accelerometer sensors (FIG. 5 illustrates characteristic lines indicating the characteristic of the sprung acceleration with respect to the vibration frequency when the vehicle is running, The G sensor 31 detects an acceleration of a vertical vibration at the vehicle body 1, which corresponds to the sprung side., The control amount calculation unit 63 calculates control signals for adjusting the damping forces of the shock absorbers 6 of the left and right front wheels 2 and the shock absorbers 9 of the left and right rear wheels 3 to output them to the actuators 20 of the respective shock absorbers 6 (9) as instruction values, in order to control a posture change of the vehicle body 1 (i.e., for example, a roll movement, a pitch movement, and a heave movement), controller 61 can perform control processing while relegating a response to a high-frequency input to the frequency response unit 24 of each of the shock absorbers 6 and 9, and thereby can provide substantially similar effects to those of the above-described first embodiment. Especially, the second embodiment can control a posture change (for example, a roll movement, a pitch movement, and a heave movement), which are low-frequency movements of the vehicle, to stabilize the posture of the vehicle body 1. - Chikuma ¶15, ¶52 ¶94, & ¶95).
Chikuma does not explicitly disclose wherein the only one or only two accelerometer sensors are 3-axis accelerometer Inventor: Xiaofeng YAOApplication No.: 16/506,341sensors outputting X-, Y- and Z- signals, an electronic control unit receiving the X-, Y- and Z- signals, based on the X-, Y- and Z- signals
However, Anderson teaches wherein the only one or only two accelerometer sensors are 3-axis accelerometer Inventor: Xiaofeng YAOApplication No.: 16/506,341sensors outputting X-, Y- and Z- signals, an electronic control unit receiving the X-, Y- and Z- signals, based on the X-, Y- and Z- signals (three axes accelerometers, gyroscopes, a vehicle velocimeter, IMUs, or any other type of sensor. – Anderson ¶144).
Chikuma discloses a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode. Anderson teaches a vehicle suspension control system that measures chassis vibration using 3-axis accelerometers to adjust the shock absorbers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chikuma, a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode with a vehicle suspension control system that measures chassis vibration using 3-axis accelerometers to adjust the shock absorbers, as taught by Anderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 15
Chikuma further discloses with each of the active shock absorbers having an upper end connected to the frame, the off road vehicle having only one front, accelerometer sensor and only one rear, accelerometer sensor each positioned higher than the upper ends of the active shock absorbers, wherein the front, accelerometer sensor is positioned on the frame along a mid-line of the vehicle between the upper end of the front left active shock absorber and the upper end of the front right active shock absorber, and wherein the rear, accelerometer sensor is positioned on the frame along a mid-line of the vehicle rearward of the front, accelerometer (However, for example, three G sensors 31 in total may be mounted on the vehicle body 1. In this case, the G sensor 31 is mounted on the vehicle body 1 at a position near the upper end side (the rod protrusion end side) of the shock absorber 6 at each of the front wheels 2, and is also mounted on the vehicle body 1 at a middle position between the left and right rear wheels 3., the shock absorbers 6 of the left and right front wheel suspensions 4, and the shock absorbers 9 of the left and right rear wheel suspensions 7 each are constituted by the damping force adjustable hydraulic shock absorber provided with the frequency response unit 24, and the controller 37, which controls drive of the actuator 20 of the damping force variable mechanism 17, is configured to variably adjust the damping force of the damping force variable mechanism 17 (the shutter 18) between the soft side and the hard side according to a vertical vibration when the vehicle body 1 vertically vibrates at a low frequency, and not adjust the damping force when the vehicle body vibrates at a higher frequency than the above-described low frequency., Alternatively, the present invention may be configured in such a manner that, for example, two G sensors 31 in total, which are mounted on the front and rear wheel sides, respectively – Chikuma Fig 1 + ¶52, ¶77, & ¶104).
Chikuma does not explicitly disclose 3-axis [accelerometers]
However, Anderson teaches 3-axis [accelerometers] (three axes accelerometers, gyroscopes, a vehicle velocimeter, IMUs, or any other type of sensor. – Anderson ¶144).
Chikuma discloses a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode. Anderson teaches a vehicle suspension control system that measures chassis vibration using 3-axis accelerometers to adjust the shock absorbers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chikuma, a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode with a vehicle suspension control system that measures chassis vibration using 3-axis accelerometers to adjust the shock absorbers, as taught by Anderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 2-7, and 18-20 are rejected under 35 U.S.C. §103 as being unpatentable over Chikuma, and in Anderson as per claim 1, and further in view of Bärecke et al., US-20190168563-A1, hereinafter referred to as Bärecke.
As per claim 2
Chikuma further discloses wherein the portion of the frame of the off road vehicle upon which the, accelerometer sensor is fixed is above a top end of one of the active shock absorbers, wherein the vehicle frame vibration frequency is determined to be low if it is lower than a [frequency] of the vehicle and determined to be high if it is higher than the [frequency] of the vehicle, wherein the electronic control unit outputs signals to reduce the damping coefficient of each of the active shock absorbers when the vehicle frame vibration frequency is high and wherein the electronic control unit outputs signals to increase the damping coefficient of each of the active shock absorbers when the vehicle frame vibration frequency is low (FIG. 5 illustrates characteristic lines indicating the characteristic of the sprung acceleration with respect to the vibration frequency when the vehicle is running, The G sensor 31 detects an acceleration of a vertical vibration at the vehicle body 1, which corresponds to the sprung side., The control amount calculation unit 63 calculates control signals for adjusting the damping forces of the shock absorbers 6 of the left and right front wheels 2 and the shock absorbers 9 of the left and right rear wheels 3 to output them to the actuators 20 of the respective shock absorbers 6 (9) as instruction values, in order to control a posture change of the vehicle body 1 (i.e., for example, a roll movement, a pitch movement, and a heave movement), controller 61 can perform control processing while relegating a response to a high-frequency input to the frequency response unit 24 of each of the shock absorbers 6 and 9, and thereby can provide substantially similar effects to those of the above-described first embodiment. Especially, the second embodiment can control a posture change (for example, a roll movement, a pitch movement, and a heave movement), which are low-frequency movements of the vehicle, to stabilize the posture of the vehicle body 1., characteristic line 72A illustrated in FIG. 7. More specifically, when the input vibration frequency is a low frequency, the control gain adjustment unit 72 outputs - Chikuma ¶15, ¶52 ¶94, ¶95 & ¶99).
Chikuma does not explicitly disclose 3-axis [accelerometer], wherein the off road vehicle has a natural suspension frequency between 1 - 3 Hz, natural suspension frequency.
However, Anderson teaches 3-axis [accelerometer] (three axes accelerometers, gyroscopes, a vehicle velocimeter, IMUs, or any other type of sensor. – Anderson ¶144).
Chikuma discloses a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode. Anderson teaches a vehicle suspension control system that measures chassis vibration using 3-axis accelerometers to adjust the shock absorbers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chikuma, a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode with a vehicle suspension control system that measures chassis vibration using 3-axis accelerometers to adjust the shock absorbers, as taught by Anderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Bärecke teaches wherein the off road vehicle has a natural suspension frequency between 1 - 3 Hz, natural suspension frequency (This enables the conflict of objectives between a desired high damping in a limited range about the natural frequency of the body and a very low damping for frequencies outside the range to be mitigated. If the amplitudes in the range outside the natural frequency of the body are large, then the specification for the damping is revoked. The same applies to the range of natural wheel frequencies, Furthermore, the amplitudes within a limited range about the natural frequency of the body and the amplitudes outside the range of the natural frequency of the body can be compared for the specification of the damping, whereupon larger amplitudes in the region of the natural frequency of the body tend to increase the damping, and by contrast smaller amplitudes in the region of the natural frequency of the body tend to reduce the damping., Accordingly, it is possible with regard to stimulations in the region of the natural wheel frequencies to compare the amplitudes in a limited range about the natural frequency of the wheel and the amplitudes outside the region of the natural frequency of the wheel for the specification of the damping, The natural frequency of the body of a transportation vehicle usually lies in the range of about 0.8 to 2 Hz. The natural frequency of the wheels usually lies in the range of about 10 to 15 Hz., now shows a first possibility for analysis of the amplitude spectrum. This consists of determining the average stimulation amplitude above the natural frequency of the body and determining the specification for the damping as a function thereof. In this case, a limit can be applied to a frequency range above the natural frequency of the body to a maximum of about 20 Hz.  – Bärecke Fig 5 + ¶20, ¶22, ¶24, ¶43, & ¶49).
Chikuma discloses a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode. Bärecke teaches a vehicle suspension control system that measures chassis vibration using accelerometers and compares those values to the body’s and wheel’s natural frequencies to adjust the shock absorbers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chikuma, a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode with a vehicle suspension control system that measures chassis vibration using accelerometers and compares those values to the body and wheel’s natural frequencies to adjust the shock absorbers, as taught by Bärecke, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 3
Chikuma further discloses wherein the electronic control unit, using the magnitude of, acceleration signals from the accelerometer sensor, determines when the vehicle accelerates, wherein the electronic control unit outputs signals to increase the damping coefficient of the rear left active shock absorber and to increase the damping coefficient of the rear right active shock absorber immediately following onset of an acceleration event (FIG. 5 illustrates characteristic lines indicating the characteristic of the sprung acceleration with respect to the vibration frequency when the vehicle is running, The G sensor 31 detects an acceleration of a vertical vibration at the vehicle body 1, which corresponds to the sprung side., an accelerator sensor 35, and a wheel speed sensor 36, The control amount calculation unit 63 calculates control signals for adjusting the damping forces of the shock absorbers 6 of the left and right front wheels 2 and the shock absorbers 9 of the left and right rear wheels 3 to output them to the actuators 20 of the respective shock absorbers 6 (9) as instruction values, in order to control a posture change of the vehicle body 1 (i.e., for example, a roll movement, a pitch movement, and a heave movement), controller 61 can perform control processing while relegating a response to a high-frequency input to the frequency response unit 24 of each of the shock absorbers 6 and 9, and thereby can provide substantially similar effects to those of the above-described first embodiment. Especially, the second embodiment can control a posture change (for example, a roll movement, a pitch movement, and a heave movement), which are low-frequency movements of the vehicle, to stabilize the posture of the vehicle body 1. - Chikuma ¶15, ¶52, ¶53 ¶94, & ¶95).
Chikuma does not explicitly disclose X- Y- and Z- [acceleration signals].
However, Anderson teaches X- Y- and Z- [acceleration signals] (three axes accelerometers, gyroscopes, a vehicle velocimeter, IMUs, or any other type of sensor. – Anderson ¶144).
Chikuma discloses a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode. Anderson teaches a vehicle suspension control system that measures chassis vibration using 3-axis accelerometers to adjust the shock absorbers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chikuma, a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode with a vehicle suspension control system that measures chassis vibration using 3-axis accelerometers to adjust the shock absorbers, as taught by Anderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 4
Chikuma further discloses wherein the electronic control unit, using the magnitude of, acceleration signals from the accelerometer sensor, determines when the vehicle decelerates, wherein the electronic control unit outputs signals to increase the damping coefficient of the front left active shock absorber and to increase the damping coefficient of the front right active shock absorber immediately following onset of a deceleration event (FIG. 5 illustrates characteristic lines indicating the characteristic of the sprung acceleration with respect to the vibration frequency when the vehicle is running, The G sensor 31 detects an acceleration of a vertical vibration at the vehicle body 1, which corresponds to the sprung side., an accelerator sensor 35, and a wheel speed sensor 36, The control amount calculation unit 63 calculates control signals for adjusting the damping forces of the shock absorbers 6 of the left and right front wheels 2 and the shock absorbers 9 of the left and right rear wheels 3 to output them to the actuators 20 of the respective shock absorbers 6 (9) as instruction values, in order to control a posture change of the vehicle body 1 (i.e., for example, a roll movement, a pitch movement, and a heave movement), controller 61 can perform control processing while relegating a response to a high-frequency input to the frequency response unit 24 of each of the shock absorbers 6 and 9, and thereby can provide substantially similar effects to those of the above-described first embodiment. Especially, the second embodiment can control a posture change (for example, a roll movement, a pitch movement, and a heave movement), which are low-frequency movements of the vehicle, to stabilize the posture of the vehicle body 1. - Chikuma ¶15, ¶52, ¶53 ¶94, & ¶95).
Chikuma does not explicitly disclose X- Y- and Z- [acceleration signals].
However, Anderson teaches X- Y- and Z- [acceleration signals] (three axes accelerometers, gyroscopes, a vehicle velocimeter, IMUs, or any other type of sensor. – Anderson ¶144).
Chikuma discloses a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode. Anderson teaches a vehicle suspension control system that measures chassis vibration using 3-axis accelerometers to adjust the shock absorbers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chikuma, a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode with a vehicle suspension control system that measures chassis vibration using 3-axis accelerometers to adjust the shock absorbers, as taught by Anderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 5
Chikuma further discloses wherein the electronic control unit, using the magnitude of, acceleration signals from the accelerometer sensor, determines when the vehicle corners and a direction of cornering, wherein the electronic control unit outputs signals to increase the damping coefficient of two outside active shock absorbers immediately following onset of a cornering event (FIG. 5 illustrates characteristic lines indicating the characteristic of the sprung acceleration with respect to the vibration frequency when the vehicle is running, The G sensor 31 detects an acceleration of a vertical vibration at the vehicle body 1, which corresponds to the sprung side., The control amount calculation unit 63 calculates control signals for adjusting the damping forces of the shock absorbers 6 of the left and right front wheels 2 and the shock absorbers 9 of the left and right rear wheels 3 to output them to the actuators 20 of the respective shock absorbers 6 (9) as instruction values, in order to control a posture change of the vehicle body 1 (i.e., for example, a roll movement, a pitch movement, and a heave movement), controller 61 can perform control processing while relegating a response to a high-frequency input to the frequency response unit 24 of each of the shock absorbers 6 and 9, and thereby can provide substantially similar effects to those of the above-described first embodiment. Especially, the second embodiment can control a posture change (for example, a roll movement, a pitch movement, and a heave movement), which are low-frequency movements of the vehicle, to stabilize the posture of the vehicle body 1. - Chikuma ¶15, ¶52 ¶94, & ¶95).
Chikuma does not explicitly disclose X- Y- and Z- [acceleration signals].
However, Anderson teaches X- Y- and Z- [acceleration signals] (three axes accelerometers, gyroscopes, a vehicle velocimeter, IMUs, or any other type of sensor. – Anderson ¶144).
Chikuma discloses a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode. Anderson teaches a vehicle suspension control system that measures chassis vibration using 3-axis accelerometers to adjust the shock absorbers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chikuma, a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode with a vehicle suspension control system that measures chassis vibration using 3-axis accelerometers to adjust the shock absorbers, as taught by Anderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 6
Chikuma further discloses further comprising a steering angle sensor providing a steering angle signal to the electronic control unit, the electronic control unit using the steering angle signal to more accurately determine when the vehicle corners and the direction of cornering (the shock absorbers 6 of the left and right front wheel suspensions 4, and the shock absorbers 9 of the left and right rear wheel suspensions 7 each are constituted by the damping force adjustable hydraulic shock absorber provided with the frequency response unit 24, and the controller 37, which controls drive of the actuator 20 of the damping force variable mechanism 17, is configured to variably adjust the damping force of the damping force variable mechanism 17 (the shutter 18) between the soft side and the hard side according to a vertical vibration when the vehicle body 1 vertically vibrates at a low frequency, and not adjust the damping force when the vehicle body vibrates at a higher frequency than the above-described low frequency., the steering angle sensor 33…the vehicle height sensor…the accelerator sensor 35 – Chikuma Fig 1 + ¶77 & ¶92).
As per claim 7
Chikuma further discloses wherein the electronic control unit determines when the vehicle jumps off the ground, wherein the electronic control unit outputs signals to increase the damping coefficient of all four active shock absorbersInventor: Xiaofeng YAOApplication No.: 16/506,341-4- immediately following onset of a jumping event (FIG. 5 illustrates characteristic lines indicating the characteristic of the sprung acceleration with respect to the vibration frequency when the vehicle is running, The G sensor 31 detects an acceleration of a vertical vibration at the vehicle body 1, which corresponds to the sprung side., The control amount calculation unit 63 calculates control signals for adjusting the damping forces of the shock absorbers 6 of the left and right front wheels 2 and the shock absorbers 9 of the left and right rear wheels 3 to output them to the actuators 20 of the respective shock absorbers 6 (9) as instruction values, in order to control a posture change of the vehicle body 1 (i.e., for example, a roll movement, a pitch movement, and a heave movement), controller 61 can perform control processing while relegating a response to a high-frequency input to the frequency response unit 24 of each of the shock absorbers 6 and 9, and thereby can provide substantially similar effects to those of the above-described first embodiment. Especially, the second embodiment can control a posture change (for example, a roll movement, a pitch movement, and a heave movement), which are low-frequency movements of the vehicle, to stabilize the posture of the vehicle body 1. - Chikuma ¶15, ¶52 ¶94, & ¶95).
As per claim 18
Chikuma discloses [a] method of controlling active shock absorbers in an off road vehicle, comprising: receiving, within an electronic control unit, at least one accelerometer sensor positioned either under a seat of the vehicle or along a longitudinal midline of the off road vehicle (In this case, the G sensor 31 is mounted on the vehicle body 1 at a position near the upper end side (the rod protrusion end side) of the shock absorber 6 at each of the front wheels 2, and is also mounted on the vehicle body 1 at a middle position between the left and right rear wheels 3., the controller 37, which controls drive of the actuator 20 of the damping force variable mechanism 17, is configured to variably adjust the damping force of the damping force variable mechanism 17 (the shutter 18) between the soft side and the hard side according to a vertical vibration when the vehicle body 1 vertically vibrates at a low frequency, and not adjust the damping force when the vehicle body vibrates at a higher frequency than the above-described low frequency. – Chikuma Fig 1 + ¶52 & ¶77); 
analyzing, within the electronic control unit, a recent history of Y-signals from the at least one accelerometer sensor positioned either under a seat of the vehicle or along a longitudinal midline of the off road vehicle to determine a vibration frequency of the vehicle relative to a [frequency] of the off road vehicle, wherein the analyzed recent history of Y- signals includes at least 10 values, at the data output rate of the accelerometer sensor to determine vibration frequency (FIG. 5 illustrates characteristic lines indicating the characteristic of the sprung acceleration with respect to the vibration frequency when the vehicle is running, The G sensor 31 detects an acceleration of a vertical vibration at the vehicle body 1, which corresponds to the sprung side., The control amount calculation unit 63 calculates control signals for adjusting the damping forces of the shock absorbers 6 of the left and right front wheels 2 and the shock absorbers 9 of the left and right rear wheels 3 to output them to the actuators 20 of the respective shock absorbers 6 (9) as instruction values, in order to control a posture change of the vehicle body 1 (i.e., for example, a roll movement, a pitch movement, and a heave movement), controller 61 can perform control processing while relegating a response to a high-frequency input to the frequency response unit 24 of each of the shock absorbers 6 and 9, and thereby can provide substantially similar effects to those of the above-described first embodiment. Especially, the second embodiment can control a posture change (for example, a roll movement, a pitch movement, and a heave movement), which are low-frequency movements of the vehicle, to stabilize the posture of the vehicle body 1. - Chikuma Figs 4 +5 and ¶15, ¶52 ¶94, & ¶95); and 
outputting, from the electronic control unit, control signals to each of a front left active shock absorber, a front right active shock absorber, a rear left active shock absorber and a rear right active shock absorber all as part of the suspension of the off road vehicle, the control signals being used to adjust the damping coefficient of each of the active shock absorbers in a way which varies, [based on] the accelerometer sensor and based on the determined vibration frequency (FIG. 5 illustrates characteristic lines indicating the characteristic of the sprung acceleration with respect to the vibration frequency when the vehicle is running, The G sensor 31 detects an acceleration of a vertical vibration at the vehicle body 1, which corresponds to the sprung side., The control amount calculation unit 63 calculates control signals for adjusting the damping forces of the shock absorbers 6 of the left and right front wheels 2 and the shock absorbers 9 of the left and right rear wheels 3 to output them to the actuators 20 of the respective shock absorbers 6 (9) as instruction values, in order to control a posture change of the vehicle body 1 (i.e., for example, a roll movement, a pitch movement, and a heave movement), controller 61 can perform control processing while relegating a response to a high-frequency input to the frequency response unit 24 of each of the shock absorbers 6 and 9, and thereby can provide substantially similar effects to those of the above-described first embodiment. Especially, the second embodiment can control a posture change (for example, a roll movement, a pitch movement, and a heave movement), which are low-frequency movements of the vehicle, to stabilize the posture of the vehicle body 1. - Chikuma ¶15, ¶52 ¶94, & ¶95).
Chikuma does not explicitly disclose X- Y- and Z- signals from [the accelerometers], and no more than 10 seconds of data, natural suspension frequency, based on magnitude of the X-, Y- and Z- signals.
However, Anderson teaches X- Y- and Z- signals from [the accelerometers] (three axes accelerometers, gyroscopes, a vehicle velocimeter, IMUs, or any other type of sensor. – Anderson ¶144), and no more than 10 seconds of data (For example, in the figure, a vehicle 130 is travelling along a road surface 131 that has peaks at 133 a and 133 b that are a distance L apart. If the vehicle 30 is travelling at a speed of 40 miles/hour and the distance L is 147 feet, the vehicle will travel from peak 32 a to peak 32 b in 2.5 seconds. If such peaks reoccur along the surface at a regular interval of L feet and the vehicle maintains a speed of 40 miles/hour, a vertical acceleration will be imparted to the vehicle at a frequency of approximately 0.4 Hz. This frequency is typically recognized as being within a frequency band that can cause motion sickness., While any appropriate time duration and magnitude may be used in the above embodiment, in one embodiment, an anticipatory roll and/or pitch of the vehicle may be between or equal to about 1 to 3 degrees which may be in the direction of an anticipated turn, i.e. positive roll. Further, the anticipatory notice may be given between or equal to about 1 to 3 seconds before the expected event. – Anderson Fig 4 + ¶102 & ¶191), based on magnitude of the X-, Y- and Z- signals (three axes accelerometers, gyroscopes, a vehicle velocimeter, IMUs, or any other type of sensor. – Anderson ¶144).
Chikuma discloses a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode. Anderson teaches a vehicle suspension control system that measures chassis vibration using 3-axis accelerometers to adjust the shock absorbers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chikuma, a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode with a vehicle suspension control system that measures chassis vibration using 3-axis accelerometers to adjust the shock absorbers, as taught by Anderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Bärecke teaches natural suspension frequency (This enables the conflict of objectives between a desired high damping in a limited range about the natural frequency of the body and a very low damping for frequencies outside the range to be mitigated. If the amplitudes in the range outside the natural frequency of the body are large, then the specification for the damping is revoked. The same applies to the range of natural wheel frequencies, Furthermore, the amplitudes within a limited range about the natural frequency of the body and the amplitudes outside the range of the natural frequency of the body can be compared for the specification of the damping, whereupon larger amplitudes in the region of the natural frequency of the body tend to increase the damping, and by contrast smaller amplitudes in the region of the natural frequency of the body tend to reduce the damping., Accordingly, it is possible with regard to stimulations in the region of the natural wheel frequencies to compare the amplitudes in a limited range about the natural frequency of the wheel and the amplitudes outside the region of the natural frequency of the wheel for the specification of the damping – Bärecke Fig 5 + ¶20, ¶22, & ¶24).
Chikuma discloses a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode. Bärecke teaches a vehicle suspension control system that measures chassis vibration using accelerometers and compares those values to the body’s and wheel’s natural frequencies to adjust the shock absorbers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chikuma, a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode with a vehicle suspension control system that measures chassis vibration using accelerometers and compares those values to the body and wheel’s natural frequencies to adjust the shock absorbers, as taught by Bärecke, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 19
Chikuma further discloses wherein an electronic control unit assessment algorithm looks at the time periods between consecutive Y-peaks of acceleration to determine vibration frequency, wherein the vibration frequency is determined to be low if it is lower than a [frequency] of the vehicle and determined to be high if it is higher than the [frequency] of the vehicle, wherein the electronic control unit outputs signals to reduce the damping coefficient of each of the active shock absorbers when the vibration frequency is high and wherein the electronic control unit outputs signals to increase the damping coefficient of each of the active shock absorbers when the vibration frequency is low (FIG. 5 illustrates characteristic lines indicating the characteristic of the sprung acceleration with respect to the vibration frequency when the vehicle is running, The G sensor 31 detects an acceleration of a vertical vibration at the vehicle body 1, which corresponds to the sprung side., The control amount calculation unit 63 calculates control signals for adjusting the damping forces of the shock absorbers 6 of the left and right front wheels 2 and the shock absorbers 9 of the left and right rear wheels 3 to output them to the actuators 20 of the respective shock absorbers 6 (9) as instruction values, in order to control a posture change of the vehicle body 1 (i.e., for example, a roll movement, a pitch movement, and a heave movement), controller 61 can perform control processing while relegating a response to a high-frequency input to the frequency response unit 24 of each of the shock absorbers 6 and 9, and thereby can provide substantially similar effects to those of the above-described first embodiment. Especially, the second embodiment can control a posture change (for example, a roll movement, a pitch movement, and a heave movement), which are low-frequency movements of the vehicle, to stabilize the posture of the vehicle body 1., characteristic line 72A illustrated in FIG. 7. More specifically, when the input vibration frequency is a low frequency, the control gain adjustment unit 72 outputs - Chikuma ¶15, ¶52 ¶94, ¶95 & ¶99).
Chikuma does not explicitly disclose natural suspension frequency.
However, Bärecke teaches natural suspension frequency (This enables the conflict of objectives between a desired high damping in a limited range about the natural frequency of the body and a very low damping for frequencies outside the range to be mitigated. If the amplitudes in the range outside the natural frequency of the body are large, then the specification for the damping is revoked. The same applies to the range of natural wheel frequencies, Furthermore, the amplitudes within a limited range about the natural frequency of the body and the amplitudes outside the range of the natural frequency of the body can be compared for the specification of the damping, whereupon larger amplitudes in the region of the natural frequency of the body tend to increase the damping, and by contrast smaller amplitudes in the region of the natural frequency of the body tend to reduce the damping., Accordingly, it is possible with regard to stimulations in the region of the natural wheel frequencies to compare the amplitudes in a limited range about the natural frequency of the wheel and the amplitudes outside the region of the natural frequency of the wheel for the specification of the damping – Bärecke Fig 5 + ¶20, ¶22, & ¶24).
Chikuma discloses a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode. Bärecke teaches a vehicle suspension control system that measures chassis vibration using accelerometers and compares those values to the body’s and wheel’s natural frequencies to adjust the shock absorbers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chikuma, a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode with a vehicle suspension control system that measures chassis vibration using accelerometers and compares those values to the body and wheel’s natural frequencies to adjust the shock absorbers, as taught by Bärecke, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 20
Chikuma further discloses wherein the electronic control unit can assess an onset of an acceleration event, a deceleration event, a cornering event, or a jumping event, wherein the control signals are collectively used for: following onset of an acceleration event, resisting raising of a nose of the off road vehicle during the acceleration event; following onset of a deceleration event, resisting nodding of the off road vehicle during the deceleration event; following onset of a cornering event, resisting roll of the off road vehicle during the cornering event; following onset of a jumping event, resisting bottoming out of the off road vehicle upon landing; and following conclusion of an acceleration event, a deceleration event, a cornering event, or a jumping event, returning the damping coefficient of each of the active shock absorbers to a steady state value (FIG. 5 illustrates characteristic lines indicating the characteristic of the sprung acceleration with respect to the vibration frequency when the vehicle is running, The G sensor 31 detects an acceleration of a vertical vibration at the vehicle body 1, which corresponds to the sprung side., The control amount calculation unit 63 calculates control signals for adjusting the damping forces of the shock absorbers 6 of the left and right front wheels 2 and the shock absorbers 9 of the left and right rear wheels 3 to output them to the actuators 20 of the respective shock absorbers 6 (9) as instruction values, in order to control a posture change of the vehicle body 1 (i.e., for example, a roll movement, a pitch movement, and a heave movement), controller 61 can perform control processing while relegating a response to a high-frequency input to the frequency response unit 24 of each of the shock absorbers 6 and 9, and thereby can provide substantially similar effects to those of the above-described first embodiment. Especially, the second embodiment can control a posture change (for example, a roll movement, a pitch movement, and a heave movement), which are low-frequency movements of the vehicle, to stabilize the posture of the vehicle body 1., characteristic line 72A illustrated in FIG. 7. More specifically, when the input vibration frequency is a low frequency, the control gain adjustment unit 72 outputs - Chikuma ¶15, ¶52 ¶94, ¶95 &,¶99).
Claim 9 is rejected under 35 U.S.C. §103 as being unpatentable over Chikuma, and in Anderson as per claim 1, and further in view of Muragishi et al., US-20100204881-A1, hereinafter referred to as Muragishi. 
As per claim 9
Chikuma does not explicitly disclose further comprising a seat and having only one 3-axis accelerometer sensor, wherein the 3-axis accelerometer sensor is positioned beneath a seat of the off road vehicle.
However, Anderson teaches 3-axis [accelerometer sensor] (three axes accelerometers, gyroscopes, a vehicle velocimeter, IMUs, or any other type of sensor. – Anderson ¶144).
Chikuma discloses a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode. Anderson teaches a vehicle suspension control system that measures chassis vibration using 3-axis accelerometers to adjust the shock absorbers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chikuma, a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode with a vehicle suspension control system that measures chassis vibration using 3-axis accelerometers to adjust the shock absorbers, as taught by Anderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Muragishi teaches further comprising a seat and having only one, accelerometer sensor, wherein the, accelerometer sensor is positioned beneath a seat of the off road vehicle (FIG. 1 and an output from the vibration sensor 43, and outputs a driving command to the linear actuator 31 for performing damping., Reference symbol 44 denotes a seat of a driver's seat (hereunder, simply referred to as seat), and this seat 44 is a point at which vibrations are measured. Reference symbol 43 denotes an acceleration sensor attached to the seat 44, and this detects the acceleration of the seat 44. - Muragishi Fig 1 + ¶58, & ¶92).
Chikuma discloses a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode. Muragishi teaches a vehicle suspension control system that places an accelerometer underneath the driver’s seat to measure chassis vibrations caused by the vehicle engine to adjust the shock absorbers to avoid motion sickness.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chikuma, a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode with a vehicle suspension control system that places an accelerometer underneath the driver’s seat to measure chassis vibrations caused by the vehicle engine to adjust the shock absorbers to avoid motion sickness, as taught by Muragishi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 13-14 are rejected under 35 U.S.C. §103 as being unpatentable over Chikuma, as per claim 12, and further in view of Bärecke.
As per claim 13
Chikuma does not explicitly disclose further comprising a seat and having only one 3-axis accelerometer sensor, wherein the 3-axis accelerometer sensor is positioned beneath a seat of the off road vehicle.
However, Anderson teaches 3-axis [accelerometer sensor] (three axes accelerometers, gyroscopes, a vehicle velocimeter, IMUs, or any other type of sensor. – Anderson ¶144).
Chikuma discloses a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode. Anderson teaches a vehicle suspension control system that measures chassis vibration using 3-axis accelerometers to adjust the shock absorbers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chikuma, a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode with a vehicle suspension control system that measures chassis vibration using 3-axis accelerometers to adjust the shock absorbers, as taught by Anderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Muragishi teaches further comprising a seat and having only one, accelerometer sensor, wherein the, accelerometer sensor is positioned beneath a seat of the off road vehicle (FIG. 1 and an output from the vibration sensor 43, and outputs a driving command to the linear actuator 31 for performing damping., Reference symbol 44 denotes a seat of a driver's seat (hereunder, simply referred to as seat), and this seat 44 is a point at which vibrations are measured. Reference symbol 43 denotes an acceleration sensor attached to the seat 44, and this detects the acceleration of the seat 44. - Muragishi Fig 1 + ¶58, & ¶92).
Chikuma discloses a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode. Muragishi teaches a vehicle suspension control system that places an accelerometer underneath the driver’s seat to measure chassis vibrations caused by the vehicle engine to adjust the shock absorbers to avoid motion sickness.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chikuma, a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode with a vehicle suspension control system that places an accelerometer underneath the driver’s seat to measure chassis vibrations caused by the vehicle engine to adjust the shock absorbers to avoid motion sickness, as taught by Muragishi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 14
Chikuma does not explicitly disclose further comprising a frame supporting the seat, wherein the seat is a driver's seat and further comprising a passenger's seat, wherein the, accelerometer sensor is positioned on the frame beneath the driver's seat of the off road vehicle.
However, Anderson teaches 3-axis [accelerometer sensor] (three axes accelerometers, gyroscopes, a vehicle velocimeter, IMUs, or any other type of sensor. – Anderson ¶144).
Chikuma discloses a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode. Anderson teaches a vehicle suspension control system that measures chassis vibration using 3-axis accelerometers to adjust the shock absorbers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chikuma, a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode with a vehicle suspension control system that measures chassis vibration using 3-axis accelerometers to adjust the shock absorbers, as taught by Anderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Muragishi teaches further comprising a frame supporting the seat, wherein the seat is a driver's seat and further comprising a passenger's seat, wherein the, accelerometer sensor is positioned on the frame beneath the driver's seat of the off road vehicle (FIG. 1 and an output from the vibration sensor 43, and outputs a driving command to the linear actuator 31 for performing damping., Reference symbol 44 denotes a seat of a driver's seat (hereunder, simply referred to as seat), and this seat 44 is a point at which vibrations are measured. Reference symbol 43 denotes an acceleration sensor attached to the seat 44, and this detects the acceleration of the seat 44. - Muragishi Fig 1 + ¶58, & ¶92).
Chikuma discloses a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode. Muragishi teaches a vehicle suspension control system that places an accelerometer underneath the driver’s seat to measure chassis vibrations caused by the vehicle engine to adjust the shock absorbers to avoid motion sickness.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chikuma, a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode with a vehicle suspension control system that places an accelerometer underneath the driver’s seat to measure chassis vibrations caused by the vehicle engine to adjust the shock absorbers to avoid motion sickness, as taught by Muragishi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 16 is rejected under 35 U.S.C. §103 as being unpatentable over Chikuma, as per claim 12, and further in view of Anderson. 
As per claim 16
Chikuma further discloses wherein the electronic control unit analyzes a recent history of Y- signals to determine a vibration frequency, wherein the analyzed recent history of Y- signals, at the data output rate of the only one or only two accelerometer sensors to determine vibration frequency, the electronic control unit outputting signals to control the damping coefficient of each of the active shock absorbers in a way which varies, from the one or two accelerometer sensors and based on the determined vibration frequency (FIG. 5 illustrates characteristic lines indicating the characteristic of the sprung acceleration with respect to the vibration frequency when the vehicle is running, The G sensor 31 detects an acceleration of a vertical vibration at the vehicle body 1, which corresponds to the sprung side., The control amount calculation unit 63 calculates control signals for adjusting the damping forces of the shock absorbers 6 of the left and right front wheels 2 and the shock absorbers 9 of the left and right rear wheels 3 to output them to the actuators 20 of the respective shock absorbers 6 (9) as instruction values, in order to control a posture change of the vehicle body 1 (i.e., for example, a roll movement, a pitch movement, and a heave movement), controller 61 can perform control processing while relegating a response to a high-frequency input to the frequency response unit 24 of each of the shock absorbers 6 and 9, and thereby can provide substantially similar effects to those of the above-described first embodiment. Especially, the second embodiment can control a posture change (for example, a roll movement, a pitch movement, and a heave movement), which are low-frequency movements of the vehicle, to stabilize the posture of the vehicle body 1. - Chikuma ¶15, ¶52 ¶94, & ¶95).
Chikuma does not explicitly disclose includes at least includes at least 0.5 seconds and no more than 10 seconds of data, based on magnitude of the X-, Y- and Z- signals.
However, Anderson teaches includes at least includes at least 0.5 seconds and no more than 10 seconds of data (For example, in the figure, a vehicle 130 is travelling along a road surface 131 that has peaks at 133 a and 133 b that are a distance L apart. If the vehicle 30 is travelling at a speed of 40 miles/hour and the distance L is 147 feet, the vehicle will travel from peak 32 a to peak 32 b in 2.5 seconds. If such peaks reoccur along the surface at a regular interval of L feet and the vehicle maintains a speed of 40 miles/hour, a vertical acceleration will be imparted to the vehicle at a frequency of approximately 0.4 Hz. This frequency is typically recognized as being within a frequency band that can cause motion sickness., While any appropriate time duration and magnitude may be used in the above embodiment, in one embodiment, an anticipatory roll and/or pitch of the vehicle may be between or equal to about 1 to 3 degrees which may be in the direction of an anticipated turn, i.e. positive roll. Further, the anticipatory notice may be given between or equal to about 1 to 3 seconds before the expected event. – Anderson Fig 4 + ¶102 & ¶191), based on magnitude of the X-, Y- and Z- signals (three axes accelerometers, gyroscopes, a vehicle velocimeter, IMUs, or any other type of sensor. – Anderson ¶144).
Chikuma discloses a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode. Anderson teaches a vehicle suspension control system that measures chassis vibration using 3-axis accelerometers to adjust the shock absorbers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chikuma, a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode with a vehicle suspension control system that measures chassis vibration using 3-axis accelerometers to adjust the shock absorbers, as taught by Anderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 17 is rejected under 35 U.S.C. §103 as being unpatentable over Chikuma, and Anderson, as per claim 16, and further in view of Bärecke
As per claim 17
Chikuma further discloses wherein an electronic control unit assessment algorithm looks at the time periods between consecutive Y-peaks of acceleration to determine vibration frequency, wherein the vibration frequency is determined to be low if it is lower than a natural suspension frequency of the vehicle and determined to be high if it is higher than the [frequency] of the vehicle, wherein the electronic control unit outputs signals to reduce the damping coefficient of each of the active shock absorbers when the vibration frequency is high and wherein the electronic control unit outputs signals to increase the damping coefficient of each of the active shock absorbers when the vibration frequency is low (FIG. 5 illustrates characteristic lines indicating the characteristic of the sprung acceleration with respect to the vibration frequency when the vehicle is running, The G sensor 31 detects an acceleration of a vertical vibration at the vehicle body 1, which corresponds to the sprung side., The control amount calculation unit 63 calculates control signals for adjusting the damping forces of the shock absorbers 6 of the left and right front wheels 2 and the shock absorbers 9 of the left and right rear wheels 3 to output them to the actuators 20 of the respective shock absorbers 6 (9) as instruction values, in order to control a posture change of the vehicle body 1 (i.e., for example, a roll movement, a pitch movement, and a heave movement), controller 61 can perform control processing while relegating a response to a high-frequency input to the frequency response unit 24 of each of the shock absorbers 6 and 9, and thereby can provide substantially similar effects to those of the above-described first embodiment. Especially, the second embodiment can control a posture change (for example, a roll movement, a pitch movement, and a heave movement), which are low-frequency movements of the vehicle, to stabilize the posture of the vehicle body 1., characteristic line 72A illustrated in FIG. 7. More specifically, when the input vibration frequency is a low frequency, the control gain adjustment unit 72 outputs - Chikuma ¶15, ¶52 ¶94, ¶95 & ¶99).
Chikuma does not explicitly disclose natural suspension frequency.
However, Bärecke teaches natural suspension frequency (This enables the conflict of objectives between a desired high damping in a limited range about the natural frequency of the body and a very low damping for frequencies outside the range to be mitigated. If the amplitudes in the range outside the natural frequency of the body are large, then the specification for the damping is revoked. The same applies to the range of natural wheel frequencies, Furthermore, the amplitudes within a limited range about the natural frequency of the body and the amplitudes outside the range of the natural frequency of the body can be compared for the specification of the damping, whereupon larger amplitudes in the region of the natural frequency of the body tend to increase the damping, and by contrast smaller amplitudes in the region of the natural frequency of the body tend to reduce the damping., Accordingly, it is possible with regard to stimulations in the region of the natural wheel frequencies to compare the amplitudes in a limited range about the natural frequency of the wheel and the amplitudes outside the region of the natural frequency of the wheel for the specification of the damping – Bärecke Fig 5 + ¶20, ¶22, & ¶24).
Chikuma discloses a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode. Bärecke teaches a vehicle suspension control system that measures chassis vibration using accelerometers and compares those values to the body’s and wheel’s natural frequencies to adjust the shock absorbers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chikuma, a vehicle suspension control system that measures chassis vibration using accelerometers to adjust the shock absorbers based on the drive mode with a vehicle suspension control system that measures chassis vibration using accelerometers and compares those values to the body and wheel’s natural frequencies to adjust the shock absorbers, as taught by Bärecke, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668